Butler, D. J.
The burden of proof is on libelant. lie must show that the vessels were approaching in the manner he describes, or submit to an adverse decree. If they were not thus approaching —if the respondent was not distinctly to starboard—the Packer could not expect her to pass on that side, and she was blameless in going where she did. Under such circumstances the Packer’s signal was unimportant, and required no answer. Looking at the evidence on both sides it seems impossible to say that the vessels were approaching as the libelant asserts. It is quite as probable the respondent was directly ahead, or a little to port. I incline to think the weight of the evidence justifies a belief that she was, and that the collision resulted from the Packer’s desire to run further in, on account of the tide, and improperly undertaking to do so. It is sufficient, however, that the libelant’s position is not proved. As this view disposes of the case it would be unprofitable to discuss it further.